Citation Nr: 0032600	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-16 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from November 1982 to 
October 1986.  This case comes to the Board of Veterans' 
Appeals (Board) from a February 1999 RO decision which denied 
an increase in a 20 percent rating for the veteran's service-
connected left knee disability.  

The Board notes that in October 1998 the veteran initiated an 
appeal from a July 1998 RO decision which assigned a 
noncompensable rating for a service-connected right knee 
disability.  Thereafter, the RO assigned a 10 percent rating 
for the right knee disability in a March 1999 decision and 
issued a statement of the case in March 1999 and a 
supplemental statement of the case in April 1999.  However, 
as the veteran did not submit a timely substantive appeal on 
the matter, the issue of a higher rating for a right knee 
disability is not before the Board for consideration.  The 
Board also notes that in a February 1999 decision the RO 
denied an increased rating for a service-connected 
lumbosacral spine disability.  However, the veteran did not 
appeal the decision, and the issue is not before the Board.


REMAND

With regard to the issue on appeal, entitlement to an 
increased rating for a left knee disability, the last 
supplemental statement of the case was issued by the RO in 
November 1999.  Thereafter, the RO transferred the case to 
the Board in January 2000 for appellate review.  In February 
2000, the veteran submitted additional pertinent medical 
evidence to the RO, which was then forwarded to the Board in 
March 2000.  The Board notes that with the additional 
evidence the veteran did not submit a waiver of initial RO 
review.  In the absence of such waiver, the case must be 
returned to the RO for its review of the evidence and, if the 
claim remains denied, inclusion of the evidence in a 
supplemental statement of the case.  38 C.F.R. §§ 19.37, 
20.1304 (2000).

The veteran's last VA examination of his left knee was 
conducted in December 1998.  It does not appear that X-rays 
of the knee were taken at that time.  Moreover, the veteran 
contended in a June 1999 letter that the pain in his knee 
continued to increase as he became older.  As it appears that 
his left knee disability may have worsened since the last 
examination, the RO should arrange for a new examination.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, the 
RO should also obtain any recent treatment records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) where 
he has received treatment for his left 
knee disability since 1998.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file. 

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of his 
service-connected left knee disability.  
The claims file should be provided to and 
reviewed by the examiner.  All indicated 
tests should be conducted, to include X-
rays and range of motion testing with a 
goniometer.  The examiner should note for 
the record any objective evidence of pain 
referable to the left knee, and should 
assess the degree of additional limited 
motion or other functional impairment 
during use or flare-ups due to knee pain, 
in accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995).  All other clinical 
findings, such as the degree of any left 
knee instability, should also be reported 
in detail in the examination report.  

3. After completion of the foregoing, the 
RO should review the claim for an 
increased rating for a left knee 
disability, taking into account all the 
evidence including that received since the 
November 1999 supplemental statement of 
the case.  This review should also include 
consideration of possible dual ratings for 
the left knee disability as discussed in 
VAOPGCPREC 9-98 and 23-97.  If the claim 
remains denied, the RO should provide the 
veteran with a supplemental statement of 
the case and the opportunity to respond, 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



